DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 12/13/2021 have been received and its contents have been carefully considered.  
Claims 1-22 are pending in this application.  Claims 1, 6 and 11, as currently amended, are presented for examination.  Claims 2-5, 7-10 and 12-20, as previously submitted, are now presented again for examination.  Claims 21-22 are new. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,057,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18 and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133) in view of Hayashimoto et al. (US Publication 2004/0189891). 
In re Claim 1, Jin discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (i.e. region between D1 and D2 as shown in Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion D2 and facing the front display portion D1; and a circuit board C connected to the pad portion of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Hayashimoto discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit board 24 is electrically connected and contacting the bent portion (See Figure 7).  It would have 
In re Claims 2, 7 and 12, Jin discloses wherein the circuit board C is on a surface of the pad portion N1 or N2. 
In re Claims 3, 8 and 13, Jin discloses wherein the pad portion N1 or N2 (see specifically Figure 14, for example) is between the front display portion D1 and the circuit board C.   
In re Claim 6, Jin discloses a display device comprising: a display panel D comprising:  front display portion D1; a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14); and a bent display portion D2 (as shown in multiple Figures) between the front display portion and the pad portion, wherein the bent display portion comprises at least one curved portion (as shown in multiple Figures), wherein the front display portion D1 and at least a part of the bent display portion D2 are configured to emit light for displaying an image, and wherein the pad portion N1 or N2 is bent at an edge of the bent display portion and faces the front display portion; and a circuit board C connected to the pad portion N1 or N2 of the display panel.  
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Hayashimoto discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit 
In re Claim 11, Jin discloses a display device comprising:  a display panel D comprising: a front display portion D1; a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14); and a bent display portion D2 between the front display portion and the pad portion, wherein the bent display portion D2 comprises at least one curved portion (as shown in multiple Figures),  wherein the front display portion and at least a part of the bent display portion are configured to emit light for displaying an image, and wherein the pad portion N1 or N2 is bent at an edge of the bent display portion D2 and faces the front display portion D1; a window 150 on one surface of the display panel, the window comprising: a front window portion on the front display portion; and a curved window portion on the at least one curved portion of the bent display portion (See Figure 19 for example); and a circuit board C connected to the pad portion N1 or N2 of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Hayashimoto discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit board 24 is electrically connected and contacting the bent portion (See Figure 7).  It would have 
In re Claim 16, Jin discloses wherein the circuit board C directly contacts an end portion of the window 150.  See Jin, Figures 14 and 19.
In re Claims 17 and 18, Jin discloses wherein a housing on the window 150 has an aperture and allows the front and bent portions of the display to be viewable.  Jin, paragraphs 0121-0127.
In re Claim 21, Jin discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (as shown in multiple Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion and facing the front display portion, and a circuit board C connected to the pad portion of the display panel.  
Jin does not explicitly disclose wherein the pad portion having a portion bent toward and spaced apart from a lower surface of the front display portion; or wherein the circuit board has a sloped portion.  However, providing such is not new.  For example, Hayashimoto discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit board 24 is electrically connected and 
In re Claim 22, Jin discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (as shown in multiple Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion and facing the front display portion, wherein the display panel is an organic light emitting display panel (Jin, paragraph 0022); and a circuit board C connected to the pad portion of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Hayashimoto discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit board 24 is electrically connected and contacting the bent portion (See Figure 7).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a portion, like that disclosed in Hayashimoto, .
Claims 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133), Hayashimoto et al. (US Publication 2004/0189891) and further in view of LG Display (KR 10-2014-0108826) (herein “LG”) (from applicant’s IDS submitted on 01/06/2020).
In re Claims 4, 5, 9, 10, 14 and 15, Jin as modified by Hayashimoto discloses the limitations as noted above, Hayashimoto further disclosing and suggesting that a circuit board 24 may be mounted on another side of a pad portion (See Figure 7, for example), but do not explicitly disclose a printed circuit board on another surface of the display panel.  However, providing such is not new.  For example, LG discloses a circuit board 200 connected to a side portion 115 of a display, wherein the circuit board is then connected to a printed circuit board 700 (See for example Figure 3c and associated description) located on a bottom surface of the display.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a printed circuit board, such as that disclosed in LG, with the apparatus as otherwise disclosed in Jin as modified by Hayashimoto so as to provide an alternative mounting location for the electronics associated with controlling the display image.  It could be beneficial to incorporate more shock sensitive electronics further from the outer surfaces of the apparatus so as to further protect said electronics.  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133), Hayashimoto et al. (US Publication 2004/0189891) and further in view of Myers et al. (US Publication 2013/0076649). 
In re Claims 19 and 20, Jin as modified by Hayashimoto discloses the limitations as noted above, but does not explicitly disclose a transparent button.  However, providing such is not new.  For example, Myers discloses a transparent button 62 and a biasing member 94 to apply a pressure to the button and located in an aperture, wherein the transparent button 62 may be lens 102.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a transparent button, such as that disclosed in Myers, with the apparatus as otherwise disclosed in Jin so as to provide additional functional features to the side portion display of the apparatus.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841